EXAMINER’S AMENDMENT

 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lauren Stokes
 – 2/4/22.
The application has been amended as follows: 

-66.	(Canceled)

(Proposed Amendment) 	A computer-implemented method comprising:
	receiving, by a processor via a network, a discover request from a first client device, wherein the discover request comprises a first client device location;
	generating, by the processor based on the discover request, a discover response associated with one or more local clouds, wherein the first client device is within one or more predefined local cloud areas, and wherein the one or more predefined local cloud areas is configured respectively for each of the one or more local clouds by a respective cloud administrator;
	transmitting, by the processor via the network, the discover response to the first client device, wherein the discover response is renderable via a display device of the first client device;
	receiving, by the processor via the network based on the discover response, a cloud selection message from the first client device, wherein the cloud selection message comprises a local cloud of the one or more local clouds; 
	periodically receiving, by the processor via the network, an updated first client device location;
determining, by the processor, a predefined range for the local cloud; 
	determining, by the processor, the updated first client device location is within the predefined range for the local cloud; and
receiving, by the processor via the network, an order request from the first client device, wherein the order request comprises one or more items.

(Previously Presented) 	The computer-implemented method of Claim 67, further comprising:
adding, by the processor based on the cloud selection message, the first client device to the local cloud, wherein the local cloud is associated with one or more locations for a restaurant;
transmitting, by the processor via the network, an order confirmation response to the first client device; and
removing, by the processor, the first client device from the local cloud.

(Previously Presented) 	The computer-implemented method of Claim 67, further comprising:
transmitting, by the processor via the network, a menu response to the first client device, wherein the menu response comprises a plurality of items associated with the local cloud defined by the cloud selection message, and wherein the plurality of items are associated with a plurality of prices.

(Previously Presented) 	The computer-implemented method of Claim 67, further comprising:
determining, by the processor, a second client device associated with the local cloud and the order request, wherein the second client device associated is associated with a delivery driver; and
periodically transmitting, by the processor via the network, a second client device location to the first client device, wherein the second client device location is renderable via the display device of the first client device in real-time.

(Proposed Amendment) 	The computer-implemented method of Claim 67, further comprising:



in response transmitting, by the processor via the network, the order request to a second client device associated with the local cloud, wherein the second client device is located at an establishment associated with the local cloud.

(Previously Presented) 	The computer-implemented method of Claim 67, wherein the order request further comprises a delivery order or a pickup order indication.

(Previously Presented) 	The computer-implemented method of Claim 67, wherein an order confirmation response to the first client device comprises one or more of the one or more items, a payment amount, and a payment method.

(Proposed Amendment) 	An apparatus comprising at least a processor and at least a memory including computer program code, the memory and the computer program code configured to, with the processor, cause the apparatus to at least:
receive, via a network, a discover request from a first client device, wherein the discover request comprises a first client device location;
generate, based on the discover request, a discover response associated with one or more local clouds, wherein the first client device is within one or more predefined local cloud areas, and wherein the one or more predefined local cloud areas is configured respectively for each of the one or more local clouds by a respective cloud administrator;
transmit, via the network, the discover response to the first client device, wherein the discover response is renderable via a display device of the first client device;

periodically receive, by the processor via the network, an updated first client device location;
determine, by the processor, a predefined range for the local cloud; and
determine, by the processor, the updated first client device location is within the predefined range for the local cloud; and
receive, via the network, an order request from the first client device, wherein the order request comprises one or more items.

(Previously Presented) 	The apparatus of Claim 74, wherein the memory and the computer program code are configured to, with the processor, further cause the apparatus to:
add, by the processor based on the cloud selection message, the first client device to the local cloud, wherein the local cloud is associated with one or more locations for a restaurant;
transmit, by the processor via the network, an order confirmation response to the first client device; and
remove, by the processor, the first client device from the local cloud.

(Previously Presented) 	The apparatus of Claim 74, wherein the memory and the computer program code are configured to, with the processor, further cause the apparatus to:
transmit, by the processor via the network, a menu response to the first client device, wherein the menu response comprises a plurality of items associated with the local cloud defined by the cloud selection message, and wherein the plurality of items are associated with a plurality of prices.

(Previously Presented) 	The apparatus of Claim 74, wherein the memory and the computer program code are configured to, with the processor, further cause the apparatus to:
determine, by the processor, a second client device associated with the local cloud and the order request, wherein the second client device associated is associated with a delivery driver; and
periodically transmit, by the processor via the network, a second client device location to the first client device, wherein the second client device location is renderable via the display device of the first client device in real-time.

(Proposed Amendment) 	The apparatus of Claim 74, wherein the memory and the computer program code are configured to, with the processor, further cause the apparatus to:



in response transmit, by the processor via the network, the order request to a second client device associated with the local cloud, wherein the second client device is located at an establishment associated with the local cloud.

(Previously Presented) 	The apparatus of Claim 74, wherein the order request further comprises a delivery order or a pickup order indication.

(Previously Presented) 	The apparatus of Claim 74, wherein an order confirmation response to the first client device comprises one or more of the one or more items, a payment amount, and a payment method.

(Proposed Amendment) 	A computer program product comprising at least one non-transitory computer-readable storage medium having computer-
	receive, via a network, a discover request from a first client device, wherein the discover request comprises a first client device location;
	generate, based on the discover request, a discover response associated with one or more local clouds, wherein the first client device is within one or more predefined local cloud areas, and wherein the one or more predefined local cloud areas is configured respectively for each of the one or more local clouds by a respective cloud administrator;
	transmit, via the network, the discover response to the first client device, wherein the discover response is renderable via a display device of the first client device;
	receive, via the network based on the discover response, a cloud selection message from the first client device, wherein the cloud selection message comprises a local cloud of the one or more local clouds; and
periodically receive, by the processor via the network, an updated first client device location;
determine, by the processor, a predefined range for the local cloud; and
determine, by the processor, the updated first client device location is within the predefined range for the local cloud; and
	receive, via the network, an order request from the first client device, wherein the order request comprises one or more items.

(Previously Presented) 	The computer program product of Claim 81, wherein the computer-executable program code instructions further cause the apparatus to:
add, by the processor based on the cloud selection message, the first client device to the local cloud, wherein the local cloud is associated with one or more locations for a restaurant;
transmit, by the processor via the network, an order confirmation response to the first client device; and
remove, by the processor, the first client device from the local cloud.

(Previously Presented) 	The computer program product of Claim 81, wherein the computer-executable program code instructions further cause the apparatus to:
transmit, by the processor via the network, a menu response to the first client device, wherein the menu response comprises a plurality of items associated with the local cloud defined by the cloud selection message, and wherein the plurality of items are associated with a plurality of prices.

(Previously Presented) 	The computer program product of Claim 81, wherein the computer-executable program code instructions further cause the apparatus to:
determine, by the processor, a second client device associated with the local cloud and the order request, wherein the second client device associated is associated with a delivery driver; and
periodically transmit, by the processor via the network, a second client device location to the first client device, wherein the second client device location is renderable via the display device of the first client device in real-time.

(Proposed Amendment) 	The computer program product of Claim 81, wherein the computer-executable program code instructions further cause the apparatus to:



in response transmit, by the processor via the network, the order request to a second client device associated with the local cloud, wherein the second client device is located at an establishment associated with the local cloud.

(Previously Presented) 	The computer program product of Claim 81, wherein the order request further comprises a delivery order or a pickup order indication, and wherein an order confirmation response to the first client device comprises one or more of the one or more items, a payment amount, and a payment method.


Allowable Subject Matter
	Claims 67-86 are allowed.

Closest references found:
("10142784"|"20020019829"|"20020098849"|"20020111173"|"20020164995"|"20020183072"|"20030003933"|"20030020623"|"20030083046"|"20030096621"|"20030096628"|"20030100326"|"20030186716"|"20040111184"|"20050113123"|"20050149443"|"20050210104"|"20050221812"|"20050233776"|"20050239405"|"20070133435"|"20120329483"|"20140328190"|"20170134339"|"6553236"|"6975873"|"7120455"|"7209755"|"7239871"|"7359724"|"7447508"|"7457634"|"7840224"|"8150439"|"8509401"|"8554875"|"8605094"|"8654683"|"8693689"|"8993689"|"9100454"|"9264874"|"9380120"|"9459035")

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
receive, via a network, a discover request from a first client device, wherein the discover request comprises a first client device location;
generate, based on the discover request, a discover response associated with one or more local clouds, wherein the first client device is within one or more predefined local cloud areas, and wherein the one or more predefined local cloud areas is configured respectively for each of the one or more local clouds by a respective cloud administrator;
transmit, via the network, the discover response to the first client device, wherein the discover response is renderable via a display device of the first client device;
receive, via the network based on the discover response, a cloud selection message from the first client device, wherein the cloud selection message comprises a local cloud of the one or more local clouds; 
periodically receive, by the processor via the network, an updated first client device location;
determine, by the processor, a predefined range for the local cloud; and
determine, by the processor, the updated first client device location is within the predefined range for the local cloud; and
receive, via the network, an order request from the first client device, wherein the order request comprises one or more items.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 
/ANKUR JAIN/           Primary Examiner, Art Unit 2649